Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a Final Office Action in response to communication filed 03/11/2021.  Claims 2-22 are pending. 

Allowable Subject Matter
Claims 5, 6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior arts alone or in combination does not teach a control device is configured to not cease the delivery of power to the electrical load based on the wireless signals received from the occupancy sensors when at least one of the identifiers of the occupancy sensors is marked as occupied, the control device further configured to cease the delivery of power to the electrical load based on the wireless signals received from the occupancy sensors when the identifiers for both of the occupancy sensors are marked as vacant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wong (US 20090171478).

Claim 2, Wong teaches a control device for controlling the power delivered to an electrical load in response to an occupancy sensor (abstract), the control device comprising:
a wireless receiver configured to receive wireless signals from the occupancy sensor (par. 59: motion sensors provided is equipped with a wireless radio transmitter (or transceiver) so that it may send information to the radio receiver 101), the wireless signals comprising an occupied signal indicating an occupancy condition (par. 63-65: 
a memory configured to store an identifier of each occupancy sensor (par. 63: look-up table 103b); and
a controller configured to control the power delivered to the electrical load in response to the wireless signals received via the wireless receiver (par. 63-66: controller 103 is able to process the demodulated data and produce the control signals), the controller configured to cease delivery of power to the electrical load in response to determining that the occupied signal has not been received from the occupancy sensor for a timeout period (par. 123: a delay may be introduced between determining if the at least one moving entity is entering or exiting the monitoring area and triggering control of the electrical device 430; additionally see Fig. 2 steps 2-8 loop again and end at step 2-9 being timeout period). 
Claim 3, Wong teaches the control device of claim 2, wherein the wireless signals transmitted by the occupancy sensor also comprise a vacant signal indicating a vacancy condition, the vacant signal transmitted based on the occupancy condition not being detected by the occupancy sensor (par. 63-66: receive wireless data at 2-1, 
Claim 4, Wong teaches the control device of claim 3, wherein the controller is configured to cease delivery of power to the electrical load in response to receiving the vacant signal from the occupancy sensor (par. 63-66: step 2-9 when no motion detected by the received wireless data in step 2-1).
Claim 11, Wong teaches further comprising:
a controllably conductive device adapted to be coupled in series electrical connection between an alternating-current (AC) power source and the electrical load for control of the power delivered to the electrical load;
wherein the controller is configured to control the controllably conductive device to control the power delivered to the electrical load in response to the wireless signals received via the wireless receiver (Wong par. 55-56: the circuit breaker 210 controls the electricity flow to circuits 211, 213 and 215 that correspond to rooms 201, 203, and 205, respectively).
Claim 12, Wong teaches wherein the controller is configured to enable the delivery of power to the electrical load in response to receiving an occupancy signal from one or more occupancy sensors (Wong par. 57-58: controller 103 controls power delivery based on the received signals).

Claim 14, Wong teaches wherein the occupancy sensor comprises at least two occupancy sensors (Fig. 1, 111, 113, and 115); and
wherein each of the wireless signals transmitted by the occupancy sensors includes the identifier of the respective occupancy sensor, and the controller is responsive to wireless signals including the identifier of either of the two occupancy sensors (par. 63-65: Step 2-3 includes determining from which particular space the demodulated data corresponds to).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Mullet et al. (US 20050184854).
Claim 7, Wong teaches wherein the occupancy sensor comprises at least two occupancy sensors (see claim 2 rejection).
Wong does not teach wherein the control device further comprises:
an actuator configured to receive a user input;
wherein, during a setup procedure, the control device is configured to be associated with the occupancy sensors via an actuation of the actuator and the controller is configured to store the identifiers of the occupancy sensors in the memory.
In the field of endeavor, Mullet teaches a system for operating motorized barrier operator.  He goes on to teach enrollment of a transceiver device by actuating button to put a controller in learn mode, when in learn mode a received controller identifier is received and stored in memory for usage once learned (abstract, par. 35-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wong’s system to include the features as taught by Mullet in order to allow user to add additional devices into existing system as desired.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Mullet, and further in view of Spira (US 20080111491).
Claim 8, the combination teaches wherein the controller is configured to store a first identifier of a first one of the occupancy sensors in the memory in response to receiving an assign message including the first identifier after detecting an actuation of the actuator for at least a predetermined amount of time (Mullet par. 35-37). 
The combination does not teach wherein the controller is configured to delete the first identifier from the memory in response to receiving an unassign message including the first identifier after detecting an actuation of the actuator for at least the predetermined amount of time.
In the field of endeavor, Spira teaches receiving a message with serial number and deleting the serial number from memory if it is determined that the serial is stored in memory (abstract, par. 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination’s teaching by including deleting feature as taught by Spira in order to enable unbinding of paired devices. 

Response to Arguments
03/11/2021 have been fully considered but they are not persuasive.  In response to Applicant’s remarks on pages 8-10 regarding claim 2 that Wong does not teach the limitation “the controller configured to cease delivery of power to the electrical load in response to determining that the occupied signal has not been received from the occupancy sensor for a timeout period”, Examiner respectfully disagrees. Wong teaches in Figure 2, upon detection of a wireless signal which appears to be received by at a controller periodically (step 2-4), the controller processes the received signal to determine whether there is motion data indicating motion still exist after it has detected motion in the previous processed received signal.  When the controller determines no motion detected (step 2-6), the controller turn “off” electricity flow (step 2-9).  Thus, the controller cease delivery of power to the electrical load in response to determining that the new received signal is not an occupied signal similar to prior reiteration that an occupied signal was received indication there is motion.  Finally, the timeout period which is the period start at step 2-8 after motion was detected, and loop back to end up in step 2-9 due to no motion has been detected.  For at least these reasons, Examiner respectfully summits the claims are not patentable.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AN T NGUYEN/           Primary Examiner, Art Unit 2683